DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/2/2022.  These drawings are not accepted (see Specification below).

Specification
The amendment filed 5/2/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the drawing filed 5/2/2022 is considered new matter because the grid formation shown in the figure was not explicitly or implicitly taught in the current specification. The current specification does simply states a “grid pattern”, but does not state that the grid pattern would look like the figure as presented.  The grid pattern can be on an angle or have more vertical/horizontal lines.  The grid pattern can have thicker/thinner lines.  There is nothing within the current specification that states that the grid pattern would look like the pattern presented in the new drawing.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new amendment to claim 10 is new matter because the indentations are not devoid of material when the components are placed in the indentations.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 18-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 is indefinite because it is unclear how the indentations are devoid of material. Based on the invention, the components are supposed to fit into the indentations. Once the components are in the indentations, there is material.  The Examiner requests that the Applicant please clarify this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (2015/0313025) in view of Gronek et al. (4,431,474).
Regarding claim 1, Kawasaki discloses a system comprising: metal balls that are configured not to collapse in whole or part in response to a force below a predefined force and a temperature below a predefined temperature (abstract, paragraphs 0005-0006, 0015-0027).  
Kawasaki does not disclose a fixture configured to apply force to the substrate while the substrate is subjected to the temperature, the fixture comprising internal structures configured to distribute the force evenly across the surface of the substrate.  However, Gronek discloses a fixture 12 configured to apply force to the substrate while the substrate is subjected to the temperature, the fixture having a flat surface 12a that contacts a surface of the substrate, the fixture being reinforced with internal ribs 52a configured to distribute the force across the surface of the substrate (abstract, column 4 lines 34-45, column 10 lines 43-58). To one skilled in the art at the time of the invention it would have been obvious to use a fixture as taught by Gronek because the fixture prevents bowing/warping during heating. This would prevent the substrate from not having any force applied to certain areas (warpage shown in figure 7).  Since Gronek prevents warpage of the bonding tool, it is the Examiner’s position that the fixture is configured to distribute force across the surface of the substrate that is not in contact with metal balls.  
The limitations “the metal balls being configured to support a substrate, the metal balls being part of 5electrical connections between the substrate and a circuit board” and “while the substrate is subjected to the temperature, the fixture being configured to distribute the force across a surface of the substrate that is not in contact with the metal balls such that the force applied by the fixture and the support of the substrate by the metal balls maintains a 10shape of the substrate at the temperature” do not further limit the system of the metal balls and the fixture.  The substrate and the circuit board are material worked upon. And the balls being part of electrical connections are functional limitations.  
As per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.
As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 2, the limitation “the predefined force comprises seven Newtons or greater” is functional language and does not further limit the apparatus.  
 15		R	Regarding claim 3, the limitation “predefined temperature comprises a temperature between 1300 Celsius (C) and 2500C” is functional language and does not further limit the apparatus.  
Regarding claim 4, Kawasaki discloses that the metal balls comprises copper (paragraphs 0015-0027).  
20	R			Regarding claim 5, Kawasaki discloses that the metal balls comprise pure copper (paragraphs 0015-0027).  
Regarding claim 6, Kawasaki discloses that the metal balls comprise a core that is pure copper (paragraphs 0015-0027).  
30	14Attorney Docket No.: 2012318-0482/2496-US	Regarding claim 9, the solder is material worked upon, and is not required for the apparatus; therefore; the limitation “solder between at least some of the metal balls and conductive contacts on the circuit board, the solder being part of the electrical connections between the substrate and a circuit board” is material worked upon and does not further limit the apparatus. 
Regarding claim 11, the limitation “the substrate comprises an interposer configured to translate a first pitch of contacts to a second pitch of contacts, the second pitch being greater than the first pitch” is material worked upon and does not further limit the apparatus.
Regarding claims 12-14, Kawasaki does not specifically disclose that there are between 3000 metal balls and 1510,000 metal balls. However, based on the current specification, the amount of balls are based on the size of the workpiece (material worked upon).  To one skilled in the art at the time of the invention it would have been obvious to determine the amount of metal balls needed for preventing the workpiece from being pressed too far toward the substrate and damaging the component.    
Regarding claim 15-16, Kawasaki discloses that of the metal balls is on the order 1-1000 microns.  This overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to use the required size diameter based on how far one would want the workpiece to press down toward the substrate. 
Regarding claim 17, the limitation “the substrate is flat in shape” is material worked upon and does not further limit the apparatus.   

Claims 10, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (2015/0313025) in view of Jang et al. (2013/0126591).
Regarding claim 10, Kawasaki discloses a system comprising: metal balls that are configured not to collapse in whole or part in response to a force below a predefined force and a temperature below a predefined temperature (abstract, paragraphs 0005-0006, 0015-0027).  
Kawasaki does not disclose a fixture configured to apply force to the substrate and wherein the fixture comprises absent applied force, indentations that complement shapes of the components.  However, Jang discloses a fixture configured to apply force to the substrate while the substrate is subjected to the temperature, the fixture being configured to distribute the force across the surface of the substrate that is not in contact with the metal balls and wherein the fixture comprises indentations that complement shapes of the components, the indentations being devoid of material (figure 6A). To one skilled in the art at the time of the invention it would have been obvious to use a fixture as taught by Jang because the fixture allows each individual component to have its own force being applied which would help distribute the force on each component.  The way the claim is written, “indentations that complement the shapes of the components”, the structure of Jang meets the limitation.  The Oxford dictionary states that “complement” can be defined as making something more complete or effective”.  By putting the indentations, the shape of fixture is being specifically shaped to apply force to each individual component (figure 6a).  
The limitations “the metal balls being configured to support a substrate, the metal balls being part of 5electrical connections between the substrate and a circuit board” and “while the substrate is subjected to the temperature, the fixture being configured to distribute the force across a surface of the substrate that is not in contact with the metal balls such that the force applied by the fixture and the support of the substrate by the metal balls maintains a 10shape of the substrate at the temperature” and “the substrate comprises one or more components on a surface of the substrate” do not further limit the system of the metal balls and the fixture.  The substrate and the circuit board are material worked upon. And the balls being part of electrical connections are functional limitations.  
As per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.
As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 18, the limitation “the substrate is flat in shape; and 30wherein flatness comprises a maximum deviation of no more than .0508 millimeters (2/1000 inches) in a first direction relative to a plane and in a second 15Attorney Docket No.: 2012318-0482/2496-US direction relative to the plane, the first direction being different than the second direction” is material worked upon and does not further limit the apparatus.  
Regarding claim 19, the limitation “the substrate is flat in shape; and 5wherein flatness comprises a maximum deviation of no more than .0762 millimeters (3/1000 inches) in a first direction relative to a plane and in a second direction relative to the plane, the first direction being different than the second direction” is material worked upon and does not further limit the apparatus.  
10		 	Regarding claim 20, the limitation “the substrate comprises an interposer; and wherein the substrate is configured to connect electrically to a probe card configured to perform testing on dice on a wafer” is material worked upon and does not further limit the apparatus.  
Regarding claim 21, the limitation “the interposer is configured to translate 15contacts at a first pitch on the probe card to contacts at a second pitch on the circuit board, the second pitch being greater than the first pitch” is material worked upon and does not further limit the apparatus.  
Regarding claim 22, Kawasaki discloses that the metal balls are configured not to collapse at all in response to the force below the predefined force and the temperature below the 20predefined temperature (abstract, paragraphs 0005-0006, 0015-0027).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-22 have been considered but are moot because the new ground of rejection presented above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735